Case: 19-40395     Document: 00516390622          Page: 1    Date Filed: 07/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 12, 2022
                                   No. 19-40395                        Lyle W. Cayce
                                                                            Clerk

   Aaron Booth, on behalf of himself and all others similarly situated,

                                                             Plaintiff—Appellee,

                                       versus

   Galveston County; Honorable Kerry Neves; Honorable
   Lonnie Cox; Honorable John Ellisor; Honorable
   Patricia Grady; Honorable Anne B. Darring; Honorable
   Kerri Foley; Honorable James Woltz; District
   Attorney Jack Roady; Stephen W. Baker; Honorable
   Jared Robinson,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:18-CV-104


   Before Higginbotham, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40395         Document: 00516390622               Page: 2      Date Filed: 07/12/2022




                                          No. 19-40395


           This case originated when Aaron Booth was arrested and had his bail
   set by a magistrate judge in Galveston County at an amount he perceived as
   too high; additionally, Booth did not initially receive court-appointed
   counsel. He ultimately filed a Federal Rule of Civil Procedure 23(b)(2) class
   action against: (a) Galveston County District Court Judges; (b) Galveston
   County Magistrate Judges; (c) Galveston County Criminal District Attorney
   Jack Roady; and (d) Galveston County.                     Booth asserted Fourteenth
   Amendment Due Process and Equal Protection claims regarding the bail
   procedure and a related Sixth Amendment right to counsel claim. The
   district court ultimately certified the following class: “all people who are or
   will be detained in Galveston County jail on felony and state-jail felony
   charges because they are unable to pay secured bail set at magistration.” 1
   The defendants sought permission to appeal the district court’s certification
   under Federal Rule of Civil Procedure 23(f), which was granted. Booth v.
   Galveston County, No. 19-90009 (5th Cir. Apr. 26, 2019) (per curiam). 2
           In the time that has passed since the class certification, some
   significant events have occurred, including the passage of Texas Senate Bill 6
   addressing bail reform and this court’s en banc opinion in Daves v. Dallas
   County, 22 F.4th 522 (5th Cir. 2022) (en banc). 3 While this appeal addresses
   only the class certification question, the jurisdictional questions raised by
   Daves and the mootness and potential alteration of the description of the class


           1
            The term “magistration” is used in Galveston County to describe the process of
   appearing before a judge within a short time of initial arrest and incarceration.
           2
            The district court granted a preliminary injunction that was also appealed but is
   pending before a different panel and not part of this appeal. Booth v. Galveston County, No.
   19-40785 (5th Cir.).
           3
             Daves addressed jurisdiction as to Dallas district court judges in the bail context,
   as well as the county. 22 F.4th at 542–45; see also Arnone v. Dallas County, 29 F.4th 262,
   268–72 (5th Cir. 2022) (addressing jurisdiction over district attorneys).




                                                 2
Case: 19-40395      Document: 00516390622           Page: 3   Date Filed: 07/12/2022




                                     No. 19-40395


   raised by the Senate Bill impact this appeal, and we cannot ignore issues that
   affect subject matter jurisdiction.
          The parties disagree about the impact of the intervening events on
   jurisdiction in this case. We conclude that the facts and potential differences
   are worthy of initial consideration by the district court. See, e.g., Montano v.
   Texas, 867 F.3d 540, 546 (5th Cir. 2017). Accordingly, we VACATE
   without prejudice the order certifying the class and REMAND to the district
   court for consideration of the jurisdictional questions (including mootness)
   in the first instance and then, if jurisdiction remains, determination in the
   first instance of whether an appropriate class remains for certification.




                                          3